Citation Nr: 1511579	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for coronary artery disease.

2.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus, type II.

3.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial compensable rating for erectile dysfunction.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965, which included approximately one year of service  in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May 2008, December 2009, and November 2014 by the Atlanta, Georgia, Regional Office (RO), of the Department of Veterans Affairs (VA).

In pertinent part, the May 2008 rating decision denied an increased rating for diabetes mellitus, type II and granted an initial noncompensable rating for erectile dysfunction; the December 2009 rating decision granted an initial 30 percent rating for coronary artery disease; and the November 2014 rating decision denied higher ratings for peripheral neuropathies of the lower extremities.

In June 2014, the Board denied earlier effective dates for the grant of service connection for peripheral vascular disease of the left lower extremity, peripheral neuropathies of the lower extremities, and coronary artery disease, and remanded the claims adjudicated herein for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to higher ratings for peripheral neuropathies of the lower extremities and an initial compensable rating for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

 
FINDINGS OF FACT

1.  The Veteran's coronary artery disease has been manifested by MET values greater than 5 METs with symptoms of dyspnea and fatigue and left ventricular ejection fractions greater than 50 percent, without any episode of acute congestive heart failure shown in any past year during the period on appeal.

2.  Diabetes mellitus, type II, does not require regulation of the Veteran's activities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for a disability rating higher than 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   

The appeal of the Veteran's claim seeking a higher initial rating for coronary artery disease arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

With regard to the Veteran's claim seeking a higher rating for diabetes mellitus, a December 2007 letter informed the Veteran of the criteria for establishing entitlement to an increased rating, as well as the evidence he should provide and the evidence VA would obtain on his behalf in order to substantiate his claim, thereby satisfying VA's notice obligations.

As to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, private medical treatment records, and records from the Social Security Administration have been obtained.

VA examinations assessing the severity of the Veteran's service-connected disabilities were conducted in 2008, 2009, 2010, and 2014; the record does not reflect these examinations are inadequate for rating purposes, as the examination reports reflect that the examiners performed thorough clinical evaluations and rendered findings applicable to the relevant rating criteria.  Moreover, the Veteran has not reported, and the evidence does not suggest, that his disabilities have increased in severity since he was last afforded a VA examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Coronary Artery Disease

The Veteran's coronary artery disease has been evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, which outlines the rating criteria for arteriosclerotic heart disease (coronary artery disease).  

Pursuant to Diagnostic Code 7005, the Veteran's current 30 percent evaluation is assigned when the coronary artery disease produces a workload of greater than 5 Metabolic Equivalents of Task (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

The next higher evaluation of 60 percent evaluation is assigned when coronary artery disease produces more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; based on evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is assigned when coronary artery disease has resulted in chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

A note prior to Diagnostic Code 7005 explains that one MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the rating criteria requires evidence of the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The evidence of record, when considered as a whole, fails to reflect that the Veteran's disability picture most nearly approximates a 60 percent disability rating.  While the Veteran had a METs reading of 4.6 during his June 2010 cardiac testing, the Veteran's MET level was estimated as greater than 5.0 during his 2014 VA examination.  The examiner estimated this MET level of greater than 5.0 based upon an interview with the Veteran and stated that this calculation of METs was more accurate then METs detected on cardiac testing, as the Veteran has many other psychical disabilities other than his coronary artery disease, such as his nonservice-connected lumbar spine disability, that resulted in his MET capacity.  Moreover, the Veteran has not had an episode of cardiac failure at any point during the appeal period, and the Veteran's left ventricle ejection fractions have all exceeded 50 percent, as his ejection fraction was recorded as 53 percent in February 2009, 72 percent in August 2009, 61 percent in June 2010, and 54 percent in April 2014.

While the Board has considered the Veteran's reported cardiac symptomatology, his reports of fatigue and dyspnea are contemplated in his current 30 percent rating.  Moreover, the rating criteria for the next higher evaluation require certain objective numeric results of various clinical cardiac diagnostic testing, which, when considering the evidence as a whole, are not present.

Accordingly, the preponderance of the evidence is against the claim for a higher rating for coronary artery disease; there is no doubt to be resolved, and a rating higher than 30 percent is not warranted. 

Diabetes Mellitus, Type II

The Veteran is currently assigned a 20 percent disability rating for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides that a 20 percent rating is warranted when the treatment of diabetes mellitus requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is assigned when the treatment of diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  Id.   

"Regulation of activities," for purposes of evaluation of diabetes mellitus, refers to the need to monitor, restrict, or modify activity, particularly strenuous activity, in order to maintain blood sugar control.  Appropriate findings would relate to the need to monitor blood sugar before, during, or after activity; to eat sugary foods; to take additional medication; or directives to not engage in strenuous activity due to blood sugar levels.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran has asserted that his diabetes mellitus requires regulation of his activities.  However, a finding that the severity of diabetes mellitus requires regulation of activity in order to regulate fluctuating blood sugar levels is a medical determination predicated on medical knowledge of appropriate treatment for diabetes mellitus based on the severity of the disease.  As the Veteran is a lay person, with no reported or known medical training, the Veteran's lay assertion that his diabetes mellitus requires him to regulate his activities is not competent evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Accordingly, the Veteran's reports that his diabetes mellitus requires regulation of his activities is accorded no probative value.  Competent medical evidence is required to demonstrate the need for regulation of activities to treat diabetes mellitus.
 
The medical evidence of record includes VA treatment records spanning the entirety of the appeal period and VA diabetes mellitus examinations performed in 2008, 2009, and 2014, none of which indicate that the Veteran's activities are regulated, per medical instructions, so as not to prevent fluctuation of his blood sugar levels.  Rather, the VA examination reports all contain explicit findings that regulation of activities is not required to treat the Veteran's diabetes mellitus.

As the probative medical evidence of record fails to reflect that the Veteran's diabetes mellitus requires regulation of his activities, the schedular criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  Thus, the preponderance of the evidence is against the claim; there is no doubt to be resolved, and an increased rating is not warranted. 

Extraschedular Consideration

As to whether referral for an extraschedular evaluation is warranted with regard to the Veteran's coronary artery disease or diabetes mellitus increased rating claims, the evidence shows that the Veteran's coronary artery disease causes dyspnea and fatigue, and his diabetes mellitus causes impaired glucose tolerance requiring medication and dietary restrictions.  These reported symptoms are all expressly considered in the applicable rating criteria.  Accordingly, the rating criteria considered in this case reasonably describe the Veteran's disability levels and these symptoms, and the Veteran has not reported symptoms not contemplated by the rating criteria.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disabilities are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Further, as the Veteran is in receipt of a total disability rating based on individual employability (TDIU), the Board need not address whether such a claim has been implicitly raised as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


ORDER

An initial rating higher than 30 percent for coronary artery disease is denied.

An initial rating higher than 20 percent for diabetes mellitus, type II, is denied.


REMAND

With regard to the Veteran's claims seeking increased ratings for his peripheral neuropathies of the lower extremities, a November 2014 rating decision denied the claims, and the Veteran filed a notice of disagreement in December 2014, and no subsequent adjudicative action has been taken.  As the Veteran has not yet been provided with a statement of the case, the claims must be remanded, to this end.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the Veteran's claim seeking an initial compensable rating for his erectile dysfunction, the medical evidence of record is insufficient to decide the claim.  A compensable rating is awarded based on evidence erectile dysfunction accompanied by penile deformity; however, the record fails to include any penile clinical examinations.  Thus, a VA genitourinary examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case adjudicating the claims for ratings higher than 10 percent for neuropathies of the lower extremities.  Inform the Veteran that if he wishes to have the Board consider these claims, he must file a timely substantive appeal (VA Form 9).

2.  Schedule a VA genitourinary examination by an appropriate medical professional to address the current severity of the Veteran's erectile dysfunction.  Provide the Veteran's claims file, to include all electronic files, to the VA examiner for review.

Conduct a genitourinary examination of the Veteran and state whether there is any penile deformity.

3.  Then, readjudicate the erectile dysfunction increased rating claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


